Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/03/2021. Claims 33, 34, 37-44, 46-48, 50-56, and 58-65 are currently pending.
Election/Restrictions
Note the previous Office action rejoined claims 52-55 and 58-62.
Claim 33 is allowable. Claims 56 and 63-65, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 02/13/2020, is hereby withdrawn and claims 56 and 63-65 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 33, specifically on page 5 line 5 of the claims, amend “Mg-X0” to read as --“-MgX0”--.

Also in claim 33, specifically on page 5 line 10 of the claims, amend “is different from H.” to read as --“is different from H,”--.

Also in claim 33, specifically on page 5 line 15 of the claims, amend “Br, ,” to read as --“Br,”--.

In claim 43, specifically on page 28 lines 4-5 of the claims, amend “wherein R1, x, y, and n are as defined above and below,” to read as --“wherein 0<x≤1, 0≤y<1,”--.

Cancel claim 56.

In claim 59 on line 5 of the claim, amend “compound” to read as --“the compound”--.

Rewrite claim 63 as --“A bulk heterojunction comprising a mixture according to claim 52.”--.

In claim 65, in the preamble amend the term “A compound” to read as --“The compound”--.

Authorization for this examiner’s amendment was given in an interview with Justin King on 06/08/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Oton et al. (“Benzodicarbomethoxytetrathiafulvalene derivatives as soluble organic semiconductors,” J. Org. Chem., 76, pages 154-163, 2011), Oton et al. (“Electron-withdrawing substituted tetrathiafulvalenes as ambipolar semiconductors,” Chem. Mater., 23, pages 851-861, 2011) and Zhao et al. (“Tetracyanodibenzotetrathiafulvalene diimides: Design, synthesis and property study,” J. Org. Chem., 78, pages 12214-12219, 2013), alone or combination fail to teach or suggest conjugated polymers or monomers thereof comprising the divalent heteroarylene unit(s) of formula I, and mixture/formulation, device/component/assembly, or method of making thereof.  The prior art references merely teach low molecular weight chemical compounds useful as n-type/electron withdrawing semiconductor compounds and fail to teach or suggest the compounds are conjugated polymers or monomers.  The prior art references also fail to teach any guidance or motivation to modify the compounds to render them as monomers or polymers. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 8, 2021